United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Langley, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1070
Issued: August 7, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 17, 2017 appellant filed a timely appeal from a March 10, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an emotional
condition due to factors of her federal employment.
FACTUAL HISTORY
On October 14, 2018 appellant, then a 49-year-old customer service supervisor, filed a
traumatic injury claim (Form CA-1) for an alleged work-related panic attack on
September 29, 2016. She stopped work on September 29, 2016 and received continuation of pay
1

5 U.S.C. § 8101 et seq.

beginning September 30, 2016. On the Form CA-1, appellant’s immediate supervisor, the
postmaster at her workplace, checked a box marked “Yes” indicating that appellant was injured
in the performance of duty, but noted that she had not advised him of the cause of her claimed
September 29, 2016 injury.
In an accompanying statement, appellant indicated that the morning of September 29,
2016 was a normal, hectic day at her workplace and that, at approximately 10:30 a.m., she began
to experience hives on the back and side of her neck, and across her belly and groin region. She
indicated that approximately an hour and a half later she experienced additional symptoms
including dizziness and shortness of breath. Appellant indicated that she was unsure whether she
was suffering a heart attack or a panic attack. She advised a supervisor that she needed to seek
medical attention and then left the workplace in order to do so.
In an October 19, 2016 letter, OWCP requested that appellant submit additional factual
and medical evidence in support of her claim. It asked her to complete and return a
questionnaire which inquired about her work duties and the factors she was implicating as
causing or aggravating her claimed condition. OWCP requested that appellant indicate whether
she was claiming a traumatic injury or an occupational disease.
Appellant submitted medical evidence in support of her claim, including several reports
of Dr. Christopher J. Bibby, a Board-certified family practitioner. In a September 29, 2016
report, Dr. Bibby noted that appellant reported that she was working in a toxic work environment
with overwhelming stress, that she worked seven days per week for 13 to 15 hours per day, and
that she had not received support from superiors to handle workplace violence. He diagnosed
depression and anxiety. In a September 30, 2016 report, Dr. Bibby noted that appellant reported
that she came in secondary to stress and felt that she almost had a panic attack.2
On November 25, 2016 appellant filed a claim for compensation (Form CA-7) claiming
disability for the period November 12 to 25, 2016.
In a November 28, 2016 decision, OWCP denied appellant’s claim because she had failed
to establish fact of injury, i.e., that the event or events claimed as causing injury had occurred as
alleged. It noted that she had not responded to its questionnaire regarding the facts of the case.
On December 11, 2016 appellant requested reconsideration of OWCP’s November 28,
2016 decision denying her claim. She indicated that, prior to suffering a panic attack at work on
September 29, 2016, she had to perform her position as the supervisor of customer service, as
well as the position of postmaster because the usual postmaster was absent. Appellant asserted
that she worked an average of 13 hours per day for a period of 16 straight days without a day off
(September 14 to 29, 2016). She indicated that, on September 18 and 25, 2016, which were
Sundays, she was on-call and worked from home managing the delivery operations of Amazon
parcels, handling employee disputes, and the coordination and assignment of the delivery
employees. Appellant noted that she also handled the final summation of the delivered parcels to
confirm all parcels had been appropriately delivered and she indicated that she had not been paid
2

Dr. Bibby noted that appellant had expressed concern about a coworker who had previously hit or pushed her,
but she provided no further details about this matter.

2

for this Sunday work. She asserted that the stressors of the continuous and excessive hours and
days off work, coupled with the lack of support from the postmaster, resulted in her suffering the
panic attack on September 29, 2016.
Appellant also noted that, during the week of September 1, 2016, she was notified that
the postmaster would be leaving and going to work at the Lynnwood Post Office and she
indicated that, each day after September 1, 2016, she would ask the postmaster how long he
would be gone and what arrangements would be made to cover for his absence. She asserted that
the postmaster would not adequately address her questions. Appellant indicated that various
clerks asked her about their work schedules, but noted that she could not respond to them
because she had not received direction from the postmaster. She indicated that the postmaster
had been “playing with the clerk schedule over the previous weeks” due to a violence in the
workplace situation between two workers which had not yet been resolved. Appellant had to
create the work schedules without proper guidance. She discussed attempts on September 14,
16, and 17, 2016 to obtain information from the postmaster about the scheduling of clerks and
her need for assistance, but she asserted that he did not provide an adequate response. Appellant
indicated that on September 29, 2016 she sent another e-mail and text request to the postmaster
as she needed him to return one of her mail carriers that he had sent to another post office, but
that the postmaster did not respond. She further discussed the panic attack she sustained on
September 29, 2016.
Appellant submitted additional medical evidence in support of her claim, including
several reports of Dr. Bibby.
In a March 10, 2017 decision, OWCP modified its November 28, 2016 decision to reflect
that appellant’s claim for a stress-related condition due to factors of her federal employment was
now denied because of her failure to establish that her claimed injury occurred in the
performance of duty. It found that she failed to establish any compensable work factors. Under
the heading “Accepted Event(s) That Are Not Factors of Employment,” OWCP indicated that the
several incidents/conditions of work constituted administrative factors which were not
compensable in the absence of management error or abuse. The incidents/conditions included
the fact that appellant worked an average of 13 hours per day for a period of 16 straight days and
that she was not paid for working on Sunday, that the postmaster did not create a clerk schedule
or address the violence in the workplace situation, that she created the clerk schedule and worked
fulltime as a clerk for 13 plus hours per day, often without lunch, and that numerous e-mails,
telephone calls, and text messages to the postmaster were not returned. OWCP noted that these
administrative matters were not directly related to her specific work duties and indicated that an
employee’s complaints concerning the manner in which a supervisor performs his or her duties
as a supervisor or the manner in which a supervisor exercises his supervisory discretion fall, as a
rule, outside the scope of coverage provided by FECA.
LEGAL PRECEDENT
To establish that she sustained an emotional condition causally related to factors of her
federal employment, appellant must submit: (1) factual evidence identifying and supporting
employment factors or incidents alleged to have caused or contributed to her condition;
(2) rationalized medical evidence establishing that she has an emotional condition or psychiatric

3

disorder; and (3) rationalized medical opinion evidence establishing that her emotional condition is
causally related to the identified compensable employment factors.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment, but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.4 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reduction in
force or his or her frustration from not being permitted to work in a particular environment or to
hold a particular position.5
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.6 However,
the Board has held that, where the evidence establishes error or abuse on the part of the
employing establishment in what would otherwise be an administrative matter, coverage will be
afforded.7 In determining whether the employing establishment has erred or acted abusively, the
Board will examine the factual evidence of record to determine whether the employing
establishment acted reasonably.8
Appellant has the burden of proof to establish by the weight of the reliable, probative,
and substantial evidence that the condition for which she claims compensation was caused or
adversely affected by employment factors.9 This burden includes the submission of a detailed
description of the employment factors or conditions which she believes caused or adversely
affected a condition for which compensation is claimed and a rationalized medical opinion
relating the claimed condition to compensable employment factors.10
In cases involving stress-related or emotional conditions, the Board has held that, when
working conditions are alleged as factors in causing a condition or disability, OWCP, as part of
its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
3

See Kathleen D. Walker, 42 ECAB 603 (1991).

4

Lillian Cutler, 28 ECAB 125 (1976).

5

Gregorio E. Conde, 52 ECAB 410 (2001).

6

Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
7

William H. Fortner, 49 ECAB 324 (1998).

8

Ruth S. Johnson, 46 ECAB 237 (1994).

9

Pamela R. Rice, 38 ECAB 838, 841 (1987).

10

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

4

providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.11 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment, and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.12 Causal relationship is a medical issue and the medical evidence
generally required to establish causal relationship is rationalized medical opinion evidence.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on whether there is causal relationship between the claimant’s diagnosed
condition and the compensable employment factors.13
ANALYSIS
Appellant alleges that she sustained a stress-related or emotional condition as a result of a
number of employment incidents and conditions she experienced overtime.14 OWCP denied her
claim because she had not established any compensable employment factors. The Board must,
thus, initially review whether these alleged incidents and conditions of employment are covered
employment factors under the terms of FECA. The Board notes that a number of appellant’s
allegations pertain to her regular or specially assigned duties under Cutler.15
The Board finds that, at present, OWCP has not adequately addressed appellant’s
allegations that she sustained a stress-related condition related to her regular or specially
assigned duties. In its March 10, 2017 decision denying her claim, it indicated, under the
heading “Accepted Event(s) That Are Not Factors of Employment,” that it was accepted that she
worked an average of 13 hours per day for a period of 16 days, but it noted that her working this
schedule did not constitute a work factor because it was considered an administrative factor
which was not compensable in the absence of management error or abuse.16 As noted above,
appellant explicitly implicated this work schedule as causing or aggravating her claimed stressrelated condition. OWCP did not explain how its finding that appellant’s work schedule was an
administrative factor comports with relevant Board precedent. As noted above, a claimant’s
11

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

12

Id.

13

Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

14

The Board notes that, while appellant initially filed a claim for a September 29, 2016 traumatic injury, she later
claimed that incidents and conditions at work which she experienced over the course of more than one workday or
work shift, caused or aggravated her stress-related condition. A traumatic injury refers to injury caused by a specific
event or incident or series of incidents occurring within a single workday or work shift whereas an occupational disease
refers to an injury produced by employment over a period longer than a single workday or shift. 20 C.F.R. §§ 10.5(q),
(ee); Brady L. Fowler, 44 ECAB 343, 351 (1992).
15

See supra note 4.

16

OWCP also noted, under the heading “Accepted Event(s) That Are Not Factors of Employment,” that appellant
worked full time as a clerk for 13 plus hours per day, often without lunch, but indicated that this fact constituted an
administrative factor which was not compensable in the absence of management error or abuse. See supra notes 6
through 8 regarding the characterization of administrative factors.

5

reaction to his or her regular or specially assigned work duties, if factually established, may
constitute a compensable work factor.17 Moreover, the Board has held that overwork, when
substantiated by sufficient factual information to corroborate a claimant’s account of events, may
be a compensable factor of employment.
Moreover, OWCP did not adequately address appellant’s other allegations that aspects of
her work duties caused or aggravated a stress-related/emotional condition. In its March 10, 2017
decision, it addressed some of these matters in a cursory manner. Under the heading “Accepted
Event(s) That Are Not Factors of Employment,” OWCP indicated that the several
incidents/conditions of work constituted administrative factors which were not compensable in
the absence of management error or abuse. The incidents/conditions included the fact that the
postmaster did not create a clerk schedule or address the violence in the workplace situation, that
appellant created the clerk schedule, and that numerous e-mails, telephone calls, and text
messages to the postmaster were not returned. However, in her December 11, 2016 statement,
appellant provided a much more detailed list of incidents and conditions at work which she felt
were directly related to her regular or specially assigned work duties as a customer service
supervisor of customer service, as well as the additional duties she had to perform when the
postmaster was absent. She provided specific dates on which these claimed incidents and
conditions occurred, but OWCP did not address her claims in any detail.18
In deciding matters pertaining to a given claimant’s entitlement to compensation benefits,
OWCP is required by statute and regulation to make findings of fact.19 OWCP procedures
further specify that a final decision of OWCP “should be clear and detailed so that the reader
understands the reason for the disallowance of the benefit and the evidence necessary to
overcome the defect of the claim.”20 These requirements are supported by Board precedent.21
For the reasons described above, OWCP did not provide sufficient findings of fact so that
appellant could clearly understand the reason for the disallowance of her claim and the evidence
necessary to overcome the defect of the claim.
The Board notes that it does not appear that OWCP made any attempt to obtain
information from the employing establishment regarding the nature and extent of appellant’s
work duties, work schedule, or other conditions of her job as a supervisor of customer service,
particularly during the period when the postmaster was absent. Under FECA, although it is the
17

See supra note 4; W.M., Docket No. 15-1080 (issued May 11, 2017).

18

Moreover, the Board notes that, while OWCP characterized the matters it accepted as factual as constituting
administrative factors, it did not adequately explain why some of them, such as appellant’s creation of the clerk
schedule, would not be directly related to her regular or specially assigned work duties as a supervisor of customer
service.
19

5 U.S.C. § 8124(a) provides that OWCP “shall determine and make a finding of facts and make an award for or
against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
“shall contain findings of fact and a statement of reasons.”
20

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5c(3)(e)
(February 2013).
21

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

6

burden of an employee to establish his or her claim, OWCP also has a responsibility in the
development of the factual evidence, particularly when such evidence is of the character
normally obtained from the employing establishment or other government source.22
Therefore, the case shall be remanded to OWCP for further development as set forth
above and including the issuance of a de novo decision which contains adequate findings of facts
and reasoning concerning appellant’s claim for a stress-related condition.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the March 10, 2017 merit decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: August 7, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

22

Willie A. Dean, 40 ECAB 1208, 1212 (1989); Willie James Clark, 39 ECAB 1311, 1318-19 (1988).

7

